Exhibit C
 

 
 
 
 

299

00006

 

» 24-hour Access

>» Make or
Reschedule a
Payment

>» Arrange a
Settlement

» Change Your
Contact
Information

>» And More...

 

 

Nationwide Credit, Inc.
PO Box 14581

Des Moines, IA 50306-3581
Monday-Thursday 8AM to 10PM ET, Friday 8AM to 7PM ET
1-866-428-0926

oo

& fNamianbedes Nationwide Credit, Inc. has a
BUSINESS

 
   

2

BBB.

Better Business Bureau Rating of Ar

 
 

Dear ELIZABETH A WOOD

  
 
 

  

 

  

N Clb: ce

(Current Creditor: CHASE BANK USANA,
Account Number: XXXXXXXXXXXX4761.

 

Account Balance: $1,230.98
Settlement Offer:
Date: 01/30/2041

 
  

 

 

Nationwide Credit, Inc. sent you a letter, more than thirty (30) days ago, advising you that your past due account was

placed with us for collection. The Account Balance as of the date of this letter is shown above.

You can settle this account according to the payment arrangement shown in the table below:

| Payment No.! Payment Received by NCI] Payment Amount |

| Payment No. | Payment Received by NCI] Payment Amount |

 

1 02/12/2018 $45.13
2 03/12/2018 $45.13
3 04/12/2018 $45.14

This offer is contingent upon NCI receiving the payrnent pursuant to the payment schedule outlined in this letter.

 

E) Secure Online Portal: myaccount.ncirm.com is available
24 hours a day to schedule payments, negotiate alternatives,
manage your account and more!

Login using your NCI ID: 7621 and
Password: Last four digits of your SSN

 

[=] Pay by Mail: Send a check or money order to
Nationwide Credit, Inc. PO Box 14581 Des Moines, IA
50306-3581

Reference your NCI ID on your check or money order

 

 

@® Pay by Phone: Toll free 1-866-428-0926

 

lf we settle this debt with you for less than the full outstanding balance, Chase may offer you less favorable terms in the future for

some Chase products or services, or may deny your application.

Sincerely,

Nationwide Credit, Inc.

This communication is an attempt to collect a debt by a debt collector or consumer collection agency and any

information obtained will be used for that purpose.

PERSONAL AND CONFIDENTIAL
PO Box 10354

Des Moines, IA 50306-0354

Ma

 

 

I

 

 

|

 

03150

aa

002/01 1/082/01/30/2018/WI/1.0/20180115

LM Maaddert DE yg ged ALE Epes gE edged
70412-31A8***AUTO**MIXED AADC 350

Elizabeth A Wood

3201 S LAKE DR APT 105

Saint Francis WI 53235-3701

. bad gOS ACO KOM Cam uneoy umes ce ici tea
~ Please Detach and Return this Stub in the Enclosed Envelope-with your Check or Money Order - Make Sure.the "Remit to" Address appears in the Window

  

 
 
 

 

 

 

 

   

 

 

“ACCOUNT BALANCE: |§1,23098
\.__ AMOUNT ENCLOSED: yy
24-hour account access: https /iwww.myaccount.ncirm.com
o Change of address: Print New Address on Back

 

 

REMIT TO:

Een Lagan gf LegedEfeee MAb GAY fp ody gf Efe gE ge pong fgg gH
NATIONWIDE CREDIT, INC.

PO Box 14581

Des Moines [A 50306-3581

01 Pe. o
 

 

THIS COMMUNICATION IS AN ATTEMPT TO COLLECT A DEBT BY A DEBT COLLECTOR OR CONSUMER
COLLECTION AGENCY AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

 

NOTE CHANGES ONLY

restname | | [| TTT TEE TPP Pt Et

m | |

 

 

 

 

uasrnawe [TT TT TT TPE Tt Pt it Pt

 

 

aooress [ [| TT TTTTTTITITiTirTirtTirtTi tii tit t iti tii tit

 

 

[LTTETETITITITTi Titi ir rrr rr iti ttt

LEE EET ET ttt et tt ey

[LI

 

 

womeprone | | | | [ [| | | [ tf fy

 

 

CITY

 

 

worcerone [ [| | [it | Litt

 

 

wz {tt tt y-Lt

STATE

00€390000
